DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response filed on September 2, 2022 is acknowledged. Claims 15-30 are withdrawn as being drawn to non-elected invention. Claim 8 was amended. Claims 1-14 are under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection of Claims 1-14 under 35 U.S.C. 103 as being unpatentable over Pillay et al. (US Patent 10,633,662) in view of Chilkotl et al. (WO 2016/154530) is maintained.
Pillay et al. teach a fusion protein comprising a capture domain comprising PKD 1 or PKD2 domain of the adeno-associated virus receptor (AAVR) (see claims 1-23) fused in frame with a second polypeptide, a fusion partner, wherein the fusion partner provides for one or more of: protein tagging, protein isolation, protein trafficking, protein tracking, protein stability, and protein solubility. 
Regarding present claim 6. Pillay et al. teach AAV serotype AAV1, AAV2, AAV3, AAV3B, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, or AAV11. In some cases, a subject AAV is serotype AAV2 (see column 44).
Pillay et al. teach a method of using their fusion protein for identifying a variant adeno-associated virus (AAV) capsid protein with altered binding to AAV receptor (AAVR) comprising contacting an AAVR protein with a candidate AAV capsid protein comprising a mutated amino acid sequence compared to a corresponding wild type capsid protein; measuring the binding of the candidate AAV capsid protein to the AAVR protein; determining that the candidate AAV capsid protein exhibited increased or decreased binding to AAVR relative to a reference AAV capsid protein; and determining that the candidate AAV capsid protein is an AAV with altered binding to AAVR relative to the reference AAV capsid protein. Pillay et al. teach a method the method of isolating the candidate AAV capsid protein an AAV particle that includes the candidate AAV capsid protein (see column 8, lines 33-67).
Pillay et al. does not teach ELP polymer polypeptide. 
Chilkotl et al. teach targeted therapeutic agents comprising fusion protein comprising phase behavior polypeptide such as elastin-like polypeptide (ELP) identical with present SEQ ID NO: 34 and a linker (see SEQ ID NO: 15 in Chilkotl et al) and the polymer peptides identical with present SEQ ID NO: 27 (see SEQ ID NO: 19 and paragraphs [0007], [0050-0054], [0061-0062], [0067-0069] and claims 1-65 in in Chilkotl) wherein X is any amino acid except proline and amino acid sequence of present SEQ ID NO: 28 (see SEQ ID NO: 7-15 in Chilkotl). 
Chilkotl et al. teach that their fusion proteins may allow for the treatment of disease by effectively delivering binding polypeptides so they may associate with their target to treat the disease and that the fusion proteins may also be used to detect a target, detect or diagnose disease, and/or determine the efficacy of a treatment (see paragraph [0021]). 
Chilkotl et al. teach multivalent fusion protein-ELP constructs (see Examples 1-3) comprising elastin-like polypeptide (ELP) linked with TRAIL-2 agonist. 
Chilkotl et al. teach that elastin-like polypeptide (ELP) is a thermally responsive polypeptide that can phase transition and allow the fusion protein to be tuned by a user to any number of desired temperatures, molecular weight and formats (see paragraph [0065]) which enables purification of the fusion protein (see paragraph [0066]). Chilkotl et al. teach multivalent fusion protein-ELP constructs used in methods of vaccination and drug delivery (see paragraphs [0076-0076]). 
It would have been prima facie obvious to provide Chilkotl et al. ELP fusion protein comprising Pilllay’s PKD 1 or PKD2 domain of the adeno-associated virus receptor (AAVR) because Chilkotl et al. teach that elastin-like polypeptide (ELP) is a thermally responsive polypeptide that can phase transition and allow the fusion protein to be tuned by a user to any number of desired temperatures, molecular weight and formats (see paragraph [0065]) which enables purification of the fusion protein (see paragraph [0066]) and taches that multivalent fusion protein-ELP constructs used in methods of vaccination and drug delivery (see paragraphs [0076-0076]). 
One would have been motivated to substitute Pillay’s adeno-associated virus receptor (AAVR) for Chilkotl et al. TRAIL-2 agonist and to provide a fusion protein comprising adeno-associated virus receptor (AAVR) and ELP because Pillay et al teach that PKD 1 or PKD2 domain of the adeno-associated virus receptor (AAVR) fused in frame with a second polypeptide, a fusion partner, can be used in method of protein tagging, protein isolation, protein trafficking, protein tracking, protein stability, and protein solubility.
It would have been prima facie obvious to provide Pillay et al. fusion protein comprising Chilkotl et al. ELP because Chilkotl et al. teach that elastin-like polypeptide (ELP) is a thermally responsive polypeptide that can phase transition and allow the fusion protein to be tuned by a user to any number of desired temperatures, molecular weight and formats (see paragraph [0065]) which enables purification of the fusion protein (see paragraph [0066]). Chilkotl et al. teach multivalent fusion protein-ELP constructs used in methods of vaccination and drug delivery (see paragraphs [0076-0076]). 
Regarding present claims 10-14, SEQ ID NO: 7 in Chilkotl et al. ELP has at least 20% proline and 40% glycine. It would have been obvious to provide first and second polypeptide with the phase behavior because Chilkotl et al. teaches multimers of the ELP peptide (see SEQ ID NO: 7-14). Chilkotl et al. teaches spacer (see SEQ ID NO: 3).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 


Response to Applicant’s arguments
Applicant’s arguments have been fully considered but fail to persuade. Applicant argues that the proposed modification of Chilkoti’s fusion protein would render Chilkoti’s fusion protein be unable to fulfill its intended purpose of treating cancer. Applicant argues that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Applicant argues that Pillay refers to soluble AAVRs 76 times, and not once teaches or suggests fusing an AAVR to a polypeptide that would render the AAVR insoluble. Applicant argues that Chilkoti’s polypeptides with phase behavior are insoluble at physiological temperatures (upon administration to a subject), the skilled artisan reading Pillay would not develop AAVR fusion proteins containing polypeptides with phase behavior. This is because the resulting AAVR fusion protein would be insoluble at physiological conditions—the exact opposite of what Pillay teaches. Such a modification would render Pillay’s fusion protein unsuitable for its intended purpose, and therefore is not obvious as a matter of law.
In response, Examiner notes that Applicant argues limitations that are not recited in the present claims. Applicant’s claims do not recite that the claimed AAV is insoluble. Additionally, Examiner notes that the prior art by Chilkotl is Applicant’s own work. Applicant’s arguments that “Chilkoti’s fusion protein would render Chilkoti’s fusion protein be unable to fulfill its intended purpose of treating cancer” is not found persuasive because Chilkotl expressly teaches methods of treating cancer using his proteins (see paragraph [00176]) and fails to mention that his protein is unstable, contrary to Applicant’s assertions.
The rejection is thus maintained for the reasons discussed above and the reasons of record. 
Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648